Citation Nr: 1038681	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-22 408	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for hepatitis.

2.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In May 
2005, the RO denied entitlement to a compensable rating for 
service-connected hepatitis.  In December 2005, the RO denied 
service connection for tinea pedis.

A Travel Board hearing was held in April 2010 in Chicago, 
Illinois, before the undersigned Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

 VA Treatment Records

VA has a duty to assist claimants to obtain evidence needed to 
substantiate a claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

During his April 2010 Travel Board hearing, the Veteran indicated 
that he had received treatment from VA for his hepatitis and 
tinea pedis.  Specifically, with respect to tinea pedis, the 
Veteran stated that he was treated at the Hines VA Medical Center 
about 8 or 9 years ago, and treated more recently at the West 
Side VA Medical Center.  With respect to hepatitis, the Veteran 
stated he was treated within 3 or 4 months prior to his hearing.  
On remand, the RO should obtain these VA treatment records.  See 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley 
v. Derwinski, 1, Vet. App. 37 (1990); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA is held to have constructive notice of 
documents generated by VA, even if the documents have not been 
made part of the record in a claim for benefits).

Private Treatment Records

In addition to receiving treatment through VA, the Veteran also 
testified that he received treatment from private physicians Dr. 
D. and Dr. H.J. for both disabilities on appeal.  Those records 
have not been associated with the claims file.  Therefore, on 
remand, the Veteran should be afforded the opportunity to submit 
those records.

VA Examinations

With respect to the Veteran's claim for service connection for 
tinea pedis, the Board notes that under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has indicated through several statements that 
he has had difficulty with his feet since service.  Service 
treatment records dated July 1969 noted a prior history of 
athlete's foot in service.  The Veteran also testified that he 
currently had blisters and severe itching of his feet.  The 
Veteran has not been afforded a VA examination to address his 
claimed tinea pedis.  In light of the "low threshold" as 
announced in McLendon v. Nicholson, the Board finds that remand 
for a VA examination is necessary to determine if tinea pedis was 
incurred in service.

With respect to the Veteran's hepatitis claim, he was most 
recently afforded a VA examination in July 2009.  The examiner 
noted that the Veteran was asymptomatic and not being treated.  
However, during his April 2010 hearing, the Veteran testified 
that he had experienced nausea and fatigue, and was told by his 
private physician that he was anemic.  As the Veteran has claimed 
this his condition has worsened since his last examination, he 
should be afforded a new examination to determine the severity of 
his service-connected hepatitis.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the Veteran's VA 
treatment records from the Hines VA Medical 
Center for the period from 2000-2002, and 
should obtain all records from the West Side 
VA Medical Center.

2.  The AMC/RO should request that the 
Veteran provide records of treatment for his 
feet received from any private health care 
providers after service, including treatment 
he received from Dr. D. and Dr. H.J.; or that 
he provide information sufficient for VA to 
identify and request such records on his 
behalf, including the name and address of the 
treating physician, as well as dates of 
treatment.  If such records require a signed 
release, the AMC/RO should secure such from 
the Veteran.  All attempts to obtain these 
records should be documented in the claims 
file.  If the search for such records has 
negative results, the AMC/RO should notify 
the Veteran and place a statement to that 
effect in the Veteran's claims file.

3.  The Veteran should be scheduled for a VA 
examination in the appropriate specialty to 
determine the nature and etiology of his 
tinea pedis.  The claims file should be made 
available to the examiner. The examiner 
should conduct a review of the claims folder 
and obtain a detailed history from the 
Veteran regarding the circumstances of his 
tinea pedis in service.  The examiner should 
then address the following:

(A) Whether it is at least as likely as not 
(50 percent or greater probability) that 
tinea pedis or any diagnosed skin condition 
of the feet was incurred in or is otherwise 
related to service.

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  A complete rationale for any 
opinion expressed should be provided.  If an 
opinion cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

4.  The Veteran should be scheduled for a VA 
examination in the appropriate specialty to 
determine the current severity of his 
service-connected hepatitis.  The claims file 
should be made available to the examiner, and 
the examiner should note that it has been 
reviewed.  Any tests or studies deemed 
necessary should be conducted in accordance 
with AMIE protocols for evaluating hepatitis.

After reviewing the claims folder, obtaining 
a history of complaints from the Veteran, and 
conducting a thorough examination of the 
Veteran, the examiner should provide as 
follows:

(a)  Indicate whether the Veteran's hepatitis 
is currently symptomatic.

(b)  Address whether his hepatitis is 
manifested by symptoms of fatigue (please 
note whether intermittent or daily), malaise, 
and anorexia; or, incapacitating episodes 
(please note number of weeks per year) with 
symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain.

(c)  Address whether his hepatitis is 
manifested by symptoms of (i) weight loss, 
(ii) hepatomegaly, (iii) or requiring dietary 
restriction or continuous medication.

(d)  Discuss how the Veteran's hepatitis 
impacts his daily activities of living and 
employment.

5.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated. If any claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative. After the Veteran has 
had an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


